Citation Nr: 0027108	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse, S.P. and B.A.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.  His awards and decorations include the 
Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Fort 
Harrison, Montana Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran submitted his claim for an increased evaluation 
in January 1998, at which time his PTSD was assigned a 30 
percent rating.  During the pendency of this appeal the 
evaluation was increased to 50 percent through a July 1999 
hearing officer's decision, effective the date the increased 
evaluation claim was received.  The veteran has expressed 
continuing dissatisfaction with the evaluation and the issue 
before the Board is entitlement to an evaluation in excess of 
50 percent for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an evaluation in 
excess of 50 percent for PTSD has been obtained.

2.  Medical evidence demonstrates that the veteran's PTSD is 
presently manifested by occupational and social impairment 
with reduced reliability and productivity due to panic 
attacks more than once per week, memory impairment, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships, and a 
Global Assessment of Functioning (GAF) score of 50. 




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for any complaints or 
findings indicative of psychiatric disorders.  

The veteran initially claimed service connection for PTSD in 
July 1987.  VA clinical records from May to August of 1987 
show frequent treatment for PTSD.  He was afforded VA 
examination in November 1987 which noted flashbacks, 
avoidance of others, startle response, difficulty sleeping, 
nightmares, feelings of guilt, difficulty concentrating, 
decreased memory, avoidance of Vietnam reminders and 
increased irritability.  The diagnosis was PTSD, chronic or 
delayed.  The examiner found the veteran competent and the 
prognosis was guarded.  The veteran's social and industrial 
impairment was characterized as moderate.

Service connection was established in January 1988 with an 
initial 30 percent evaluation.

The veteran underwent a review examination in August 1990.  
The symptoms noted were: nightmares, avoidance of people, 
nervous energy, difficulty sleeping, survivor guilt, 
difficulty remembering but not concentrating, avoidance of 
concerts, crowds and government institutions, emotional 
responses to helicopters and news about Iraq, and 
irritability.  The examiner continued the diagnosis of PTSD 
resulting in moderate social and industrial impairment.
The veteran filed his claim for an increased evaluation in 
January 1998 and he was afforded another VA examination in 
March 1998.  The veteran explained to the examiner that his 
wife had recently had surgery, and the care of the wound and 
the stress had aggravated his PTSD.  On mental status 
examination he became tearful when talking about his wife and 
frustration in dealing with the VA.  His mood was nervous and 
the examiner noted that he looked tense and withdrawn.  He 
reported being intentionally secluded, and did not go out, 
but his friends sometimes visited him.  He didn't have much 
hope and he reported his judgment was contaminated by concern 
over money.  He had problems dealing with people and his 
symptoms had interfered with his custom knife-making 
business.  

The diagnosis was PTSD, chronic; more acute symptomatology 
with getting older and having other stressors in his life, 
his wife being sick, having more symptomatology of PTSD that 
he can't avoid.  The examiner assigned a GAF score "in the 
60's" and commented that he had some fairly significant 
symptoms.  

In April 1998 the veteran's spouse submitted a statement in 
support of the claim.  She described some of the veteran's 
symptoms: he was isolated, had a strong startle reflex, 
avoided people, had nightmares and irritability.  She also 
described the stress associated with her illness.

The veteran submitted his VA Form 9 in June 1999.  Included 
therewith was a statement which described panic attacks 2 or 
3 times per week.  He felt that his PTSD had gotten worse and 
he could not keep a normal job due to his violent startle 
response.

Also of record are VA psychiatric clinic notes of treatment 
between May 1998 and July 1999.  They note complaints of 
anxiety and panic attacks, continuing sleep and anger 
problems, although with some improvement due to medication.  
The GAF scores ranged in the 50's with one at 70.

The veteran's treating VA psychologist submitted a statement 
regarding his level of adjustment.  When he first saw the 
veteran in May 1998 he presented with notable sleep 
difficulties, nightmares, exaggerated startle response and 
intrusive thoughts related to his PTSD.  His GAF at that time 
was 50.  During the past year his GAF had ranged from 50 to 
55.  Despite the fact that the veteran continued to work in 
his shop making knives, it was the doctor's opinion that he 
demonstrated serious functional impairment and would be 
unable to function occupationally outside of his home-based 
business.  

The veteran was afforded another VA examination in July 1999.  
The report indicates that the examination included a review 
of the records.  The veteran arrived promptly and  was 
adequately groomed with good hygiene.  The emphasis on the 
examination was on current functioning.  The veteran 
described his symptoms: exaggerated startle response, 
suicidal thoughts, anxiety attacks characterized by 
hyperventilation, cold sweats, anxiety and a sense of 
impending doom.  He also had survivor guilt, nightmares, 
daily intrusive thoughts and was isolated.  He reported 
checking the perimeter of his property often and carrying a 
weapon when he left his property.  

The veteran reported that he preferred the isolated lifestyle 
and has no contact with neighbors.  He had two good friends 
but rarely saw them.  The examiner felt that the veteran had 
a strong work ethic and would prefer working over collecting 
VA benefits.  The examiner noted that the veteran also 
endorsed symptoms suggestive of rather significant 
depression.  

On mental status examination the veteran was mildly irritable 
and anxious.  His affect was mildly blunted with underlying 
moods of anxiety and dysphoria.  He appeared to be easily 
distracted and his concentration appeared marginal.  He 
maintained eye contact and his voice was normal in tone and 
pace.  Memory appeared to be functionally intact.  
Psychomotor activity was within normal limits and thought was 
logical and goal oriented and there was no indication of a 
thought disorder.  In addition to a diagnosis of PTSD the 
examiner diagnosed a fair amount of depression as secondary 
to PTSD.  The GAF score assigned was 50 to 55 and the 
examiner felt that the symptoms appeared to be more severe.  
The examiner noted that the veteran led a fairly socially 
isolated life and had difficulty relating to others even on a 
superficial basis.

The veteran testified before a hearing officer in July 1999.  
The veteran's spouse and two friends, S.P. and B.A. were also 
present as witnesses.  The veteran testified that his 
treating doctors had increased his medications due to 
increased symptoms.  See Transcript at p. 3.  He felt that 
his custom knife business would be more successful if he had 
the ability to talk to strangers on the phone.  Tr. at p. 5.  
He has no problem with the creation of the knives, but he is 
easily distracted due to his exaggerated startle response.  
Tr. at pp. 5-6.  The veteran also testified that he had lost 
customers for his business because he had blown up at them.  
Tr. at p. 9.  The veteran also described how his business had 
decreased, and that he was going to individual treatment 
sessions once per month.  Tr. at p. 17.  

The veteran's spouse testified that the veteran's startle 
response made it dangerous to disturb him in his workshop.  
Id.  She described how the veteran was constantly tossing and 
turning in bed and having nightmares.  Tr. at p. 10.  He also 
had attacks of anger and it was difficult for him to deal 
with the bills and business matters from his business.  Id.  
They only occasionally went out socially.  Tr. at p. 12.  She 
also stated that he was building a perimeter around their 
house.  Tr. at p.18.

The veteran's friend B.A. testified that he was cautious 
about startling the veteran.  Tr. at p. 13.  He noticed over 
the last couple of years that the veteran's attitude had 
become increasingly negative and that it was virtually 
impossible to get the veteran and his spouse to go out with 
them.  Id.  The veteran also described to him that he would 
kill all of his neighbors if there was a crisis as a result 
of the Y2K problem.  Tr. at p. 19.  The other witness, S.P., 
was afraid to visit the veteran with her kids and described 
in general terms how the level of concern about the veteran 
had increased in the last couple of years.  Tr. at p. 15.  




Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran's PTSD is currently assigned a 50 percent 
evaluation.  The Ratings Schedule provides a 50 percent 
rating for PTSD with evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  
A 70 percent rating requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

A 100 percent evaluation is warranted with a total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV)).  The nomenclature 
employed in the Ratings Schedule is based upon the DSM-IV, 
including the GAF scale.  See 38 C.F.R. § 4.130.  

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers); scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  

VA regulations provide that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission, and that the rating agency shall assign 
an evaluation based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2000).  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

In this case the medical evidence demonstrates that the 
veteran's PTSD is presently manifested by occupational and 
social impairment with reduced reliability and productivity 
due to panic attacks more than once per week, memory 
impairment, impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The Board notes that the July 1999 VA 
examiner provided a GAF score of 50 to 55.  Similar scores 
were noted in the VA psychiatric treatment records.  A 
Psychiatric examination in March 1998 included a GAF score 
"in the 60's" which is reflective of moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

Based upon all the evidence of record, the Board finds 
entitlement to an evaluation in excess of 50 percent for PTSD 
is not warranted.  The Board notes that the March 1998 and 
July 1999 GAF scores, when viewed in conjunction with the 
other evidence, are not probative of a disability more severe 
than that reflected by the present 50 percent rating.  

Although the veteran has reported symptoms which may be 
construed as within the criteria for a higher rating for 
mental disorders, (i.e. one report of suicidal ideation), the 
medical examiners have provided no additional comment as to 
the veracity or any objective manifestation of those reported 
symptoms.  The Court has held that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the July 1999 statement from the treating VA 
psychologist characterized the veteran's industrial 
impairment as serious, there is no evidence that an increased 
rating is warranted.  The level of impairment described is 
consistent with the GAF scores already considered.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Based upon the evidence of record, the Board finds no 
provision upon which to assign a higher disability rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for a 
rating in excess of 50 percent for PTSD.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

